ACCEPTED
                                                                            03-13-00350-CV
                                                                                    4669386
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                      3/27/2015 10:55:52 AM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                      No. 03-13-00350-CV

                                                  FILED IN
                                           3rd COURT OF APPEALS
                                                AUSTIN, TEXAS
                IN THE COURT OF APPEALS    3/27/2015 10:55:52 AM
            FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                     AUSTIN, TEXAS                  Clerk



          3109 PROPS, L.L.C.; DETOUR, INC.; AND
                 RICHARD LINKLATER,
                                       Appellants
                                V.
             TRUCK INSURANCE EXCHANGE,
                                       Appellee


            Appeal from Cause No. D-1-GN-12-001093
        In the 200th District Court of Travis County, Texas
           The Honorable Stephen Yelenosky, Presiding

     APPELLEE TRUCK INSURANCE EXCHANGE’S
             NOTICE OF APPEARANCE
   AND DESIGNATION OF LEAD APPELLATE COUNSEL


    Levon G. Hovnatanian                   Robert F. Scheihing
   Texas Bar No. 10059825                Texas Bar No. 17736350
 hovnatanian@mdjwlaw.com                bscheihing@adamilaw.com
MARTIN, DISIERE, JEFFERSON &          ADAMI, SHUFFIELD, SCHEIHING &
        WISDOM, L.L.P.                         BURNS, P.C.
    808 Travis, 20th Floor                    SWBC Tower
    Houston, Texas 77002             9311 San Pedro Avenue, Suite 900
 (713) 632-1700 – Telephone             San Antonio, Texas 78216
  (713) 222-0101 – Facsimile            210-344-0500 (Telephone)
                                         210-344-7228 (Facsimile)
TO THE HONORABLE COURT OF APPEALS:
      Comes now the appellee—Truck Insurance Exchange—and files this Notice

of Appearance and Designation of Lead Appellate Counsel. Truck Insurance

Exchange hereby designates the following individual as its lead appellate counsel:

                            Levon G. Hovnatanian
                         hovnatanian@mdjwlaw.com
                           State Bar No. 10050925
                 MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                            808 Travis, 20th Floor
                            Houston, Texas 77002
                         (713) 632-1700—Telephone
                         (713) 222-0101—Facsimile
      Robert F. Scheihing, whose State Bar number and contact information

appear in the signature block below, also represents Truck Insurance Exchange in

this appeal.

      In conclusion, Truck Insurance Exchange respectfully asks the Court to

accept this Notice of Appearance and Designation of Lead Appellate Counsel and

consider Mr. Hovnatanian as its lead appellate counsel.




                                         1
                                Respectfully submitted,

                                MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                By: /s/ Levon G. Hovnatanian
                                   Levon G. Hovnatanian
                                   Texas Bar No. 10059825
                                   hovnatanian@mdjwlaw.com
                                808 Travis, 20th Floor
                                Houston, Texas 77002
                                (713) 632-1700 – Telephone
                                (713) 222-0101 – Facsimile

                                By: /s/ Robert F. Scheihing
                                   Robert F. Scheihing
                                   Texas Bar No. 17736350
                                   bscheihing@adamilaw.com
                                ADAMI, SHUFFIELD, SCHEIHING & BURNS, P.C.
                                SWBC Tower
                                9311 San Pedro Avenue, Suite 900
                                San Antonio, Texas 78216
                                210-344-0500 (Telephone)
                                210-344-7228 (Facsimile)
                                ATTORNEYS FOR APPELLEE
                                TRUCK INSURANCE EXCHANGE

                    CERTIFICATE OF COMPLIANCE

      This is to certify that this computer-generated Notice of Appearance and
Designation of Lead Appellate Counsel for appellee Truck Insurance Exchange,
contains 119 words.


                                  /s/ Levon G. Hovnatanian
                                  Levon G. Hovnatanian
                                  Dated: March 27, 2015




                                      2
                           CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing
Notice of Appearance and Designation of Lead Appellate Counsel has been
forwarded to the individuals listed below, by the method indicated, on this 27th
day of March, 2015

Mark L. Kincaid
mkincaid@gbkh.com
Elizabeth von Kreisler
evondkreisler@gbkh.com
GEORGE BROTHERS KINCAID & HORTON, L.L.P.
114 West 7th Street, Suite 1100
Austin, Texas 78701
512-499-0999 (Telephone)
512-499-0816 (Facsimile)

(via e-filing and facsimile 512-499-0816)
(Attorneys for Appellants)

Robert F. Scheihing
Texas Bar No. 17736350
bscheihing@adamilaw.com
ADAMI, SHUFFIELD, SCHEIHING & BURNS, P.C.
SWBC Tower
9311 San Pedro Avenue, Suite 900
San Antonio, Texas 78216
210-344-0500 (Telephone)
210-344-7228 (Facsimile)

(via e-filing and email)
(Attorneys for Appellee)

                                      /s/ Levon G. Hovnatanian
                                      Levon G. Hovnatanian




                                        3